UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSTIN DAVID CRENSHAW,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:10-cr-00545-GRA-1)


Submitted:   August 24, 2011                 Decided:   September 1, 2011


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Leesa Washington, Assistant
United   States  Attorney,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Justin David Crenshaw pled guilty to possession of a

firearm after being convicted of a felony, in violation of 18

U.S.C. § 922(g)(1) (2006).                 Counsel has filed a brief pursuant

to    Anders    v.    California,      368    U.S.    738    (1967),     asserting       no

meritorious         issues    for   appeal    exist    but    asking    the     court    to

review the reasonableness of Crenshaw’s sentence.                        Crenshaw was

informed of his right to file a supplemental pro se brief, but

has not done so.             The Government declined to file a brief.                    We

affirm.

               Appellate courts review a sentence for reasonableness,

applying       an    abuse    of    discretion      standard.        Gall     v.   United

States, 552 U.S. 38, 51 (2007).                     The court reviews first the

reasonableness         of    the    process   by    which     the   sentencing      court

arrived at its decision and then reviews the reasonableness of

the    sentence       itself.        Id.       In    determining       the    procedural

reasonableness of a sentence, this Court considers whether the

district court properly calculated the Guidelines range, treated

the Guidelines as advisory, considered the § 3553(a) factors,

analyzed       any      arguments       presented       by     the      parties,        and

sufficiently explained the selected sentence.                       Gall, 552 U.S. at

51.    “Regardless of whether the district court imposes an above,

below,    or    within-Guidelines           sentence,    it    must     place      on   the

record    an    individualized         assessment      based    on     the    particular

                                              2
facts of the case before it.”           United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

Crenshaw preserved his claims of error “[b]y drawing arguments

from § 3553 for a sentence different than the one ultimately

imposed.”     United States v. Lynn, 592 F.3d 572, 578 (4th Cir.

2010).     Thus, any error must lead to reversal unless the error

was harmless.     Id. at 581, 585.

            Here, although the district court correctly calculated

the offense level for Crenshaw as an armed career criminal, the

court erred by calculating the Guidelines range according to the

statutory maximum of 120 months applicable to a § 922(g) offense

rather   than    the   mandatory   minimum    180    months   applicable   to

Crenshaw    as   an    armed   career    criminal.     Compare   18   U.S.C.

§ 924(a)(2) (2006) (maximum sentence of ten years for violation

of 18 U.S.C. § 922(g)) with 18 U.S.C. § 924(e) (fifteen-year

minimum for violations of § 922 by defendant convicted of three

violent felonies).       Nevertheless, the error was harmless because

Crenshaw in fact received a windfall on account of it. ∗              Lynn,

592 F.3d at 585.

            Pursuant to Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.

     ∗
       Because the Government has not sought review of the
district court’s sentencing error, we decline to recognize the
error sua sponte.



                                        3
We therefore affirm the district court’s judgment.                 This court

requires that counsel inform Crenshaw, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Crenshaw requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Crenshaw.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid    the

decisional process.



                                                                       AFFIRMED




                                        4